DETAILED ACTION
The following Office action concerns Patent Application Number 15/768,770.  Claims 1, 3-9, 11, 12, 14-23 are pending in the application. 
The applicant’s amendment filed July 7, 2022 has been entered.
The declaration of Mr. Deronja filed November 3, 2021 has been considered.
The previous rejection of claims 1, 3-9, 11, 12 and 14-22 under 35 USC 103 over Strothoff et al is withdrawn because the viscosity taught by Strothoff et al is outside the claimed range.
The previous rejection of claims 1, 3-9, 11, 12 and 14-22 under 35 USC 103 over Walters et al in view of Renaud is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, 12 and 14-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Walters et al (US 2014/0121150) in view of Renaud et al (US 4,040,989).  
Walters et al teaches a liquid detergent composition comprising 20-90 % by weight of alkali metal hydroxide, 1-30 % by weight of polycarboxylic acid (dispersing agent), 0-30 % by weight of a chelating agent, and 1-90 % by weight water (par. 13, 14, 44-46, 112).  The alkali metal hydroxide includes sodium hydroxide and potassium hydroxide (par. 18).  The claimed tenside and excipient components are optional since the required amounts include zero.  The detergent composition is an aqueous liquid suspension (par. 44, 76).  The composition has a viscosity of 1,000 to 200,000 cP [1 cP = 1 mPa∙s] during processing (par. 99).
The chelating agent includes amino carboxylates and methylglycine diacetic acid, which is an amino carboxylic acid (par. 34-35).  The polycarboxylic acids include polyacrylic acids (par. 30).  The composition is stable (par. 100).  Therefore, the suspension would not be expected to separate or precipitate during storage.
Claims 14, 15 and 19 include product by process limitations. The patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the detergent composition of Walters in view of Renaud has the same structure, components, and amounts thereof as the claimed detergent composition, the product by process limitations are satisfied.
Regarding claims 17 and 23, Walters et al is silent with respect to the variation of viscosity and density after 30 days of storage.  However, the detergent composition of Walters in view of Renaud contains all of the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed variation of viscosity and density after 30 days of storage to naturally arise in the detergent composition of Walters in view of Renaud.
Regarding claim 18, the detergent composition of Walters in view of Renaud is capable of being metered with a pinch pump, because the composition is a liquid (par. 14, 44).
Walters et al does not teach that the composition has a viscosity of at most 6500 mPa∙s.
However, Renaud et al teaches a detergent composition having a viscosity of 20-500 cps [1 cps = 1 mPa∙s] (col. 6, lines 1-13).  A viscosity in this range is preferred for pouring from a bottle (id.).  Renaud does not teach the method of measuring viscosity.  However, the prior art viscosity of 20-500 cps would not be expected to change substantially in response to the method of measuring the viscosity and the viscosity range of 20-500 cps is entirely within the claimed viscosity range.
A person of ordinary skill in the art would have been motivated to combine the viscosity of Renaud with the composition of Walters in order to obtain a cleaning composition which can be conveniently poured from a bottle.  In addition, the optimum viscosity of a pourable composition would have determined by routine experimentation, since viscosity was known to be a result-effective variable of a cleaning composition with regards to the pourability of the composition (Renaud, col. 6, lines 1-13).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Walters et al in view of Renaud et al and further in view of Patten et al (US 6,204,231). 
Walters et al in view of Renaud et al teaches a detergent composition comprising 20-90 % alkali metal hydroxide, wherein the alkali metal hydroxide includes sodium hydroxide and potassium hydroxide as described above. Walters et al in view of Renaud et al does not teach the separate amounts of sodium hydroxide and potassium hydroxide. 
However, Patten et al teaches a cleaning composition comprising a mixture of sodium hydroxide and potassium hydroxide.  Patten teaches that replacing at least 20 % of the sodium hydroxide with potassium hydroxide produces substantial economic savings in a process of regenerating the cleaning composition (col. 2, lines 16-65).  Assuming 20 % replacement of sodium hydroxide, the resulting amounts would be 16-72 % sodium hydroxide and 4-18 % potassium hydroxide.
A person of ordinary skill in the art would have been motivated to combine the mixing ratio for sodium hydroxide and potassium hydroxide of Patten et al with the detergent composition of Walters et al in view of Renaud et al in order to obtain substantial economic savings in a process of regenerating the detergent composition.
Response to Arguments
The applicant argues that Walters teaches that the composition is a solid detergent at any water concentration below 40 % by weight.  However, Walters teaches that the composition is a liquid suspension which includes 1-90 % water.  Walters does not teach that the composition is solid at any water content below 40 %.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 15, 2022